1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                        )
4
                                                      )
5
                         Respondent/Plaintiff,        )    Case No.: 2:11-cr-00442-GMN-GWF-1
           vs.                                        )
6                                                     )                   ORDER
     ERIC TYRONE JACKSON,                             )
7                                                     )
                         Petitioner/Defendant.        )
8
                                                      )
9

10         Pending before the Court is Petitioner Eric Tyrone Jackson’s (“Petitioner”) Motion to
11   Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 (“2255 Motion”), (ECF
12   Nos. 268, 286). The Government filed a Response, (ECF No. 293), and Petitioner filed a
13   Reply, (ECF No. 295). For the reasons discussed below, Petitioner’s 2255 Motion is DENIED.
14   I.    BACKGROUND
15         On November 5, 2012, Petitioner pleaded guilty to Counts 3 and 4 of the Superseding
16   Indictment: Armed Bank Robbery under 18 U.S.C. § 2113(a) and (d); and Using and Carrying
17   a Firearm under 18 U.S.C. § 924(c). (Mins. Proceedings, ECF No. 68); (J., ECF No. 100). The
18   Court sentenced Petitioner to 20 months’ custody for Count 3, and 84 months’ custody for
19   Count 4, to run consecutively to one another, for a total of 104 months. (J., ECF No. 100).
20         On June 24, 2016, Petitioner filed an Abridged 2255 Motion, (ECF No. 268), followed
21   by a comprehensive 2255 Motion, (ECF No. 286), on December 15, 2016, requesting relief
22   based on the U.S. Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551, 2557
23   (2015).
24   ///
25




                                                 Page 1 of 4
1    II.    LEGAL STANDARD
2           Under 28 U.S.C. § 2255, a petitioner may file a motion requesting the Court which
3    imposed sentence to vacate, set aside, or correct the sentence. 28 U.S.C. § 2255(a). Such a
4    motion may be brought on the following grounds: “(1) the sentence was imposed in violation of
5    the Constitution or laws of the United States; (2) the court was without jurisdiction to impose
6    the sentence; (3) the sentence was in excess of the maximum authorized by law; or (4) the
7    sentence is otherwise subject to collateral attack.” Id.; see United States v. Berry, 624 F.3d
8    1031, 1038 (9th Cir. 2010). When a petitioner seeks relief pursuant to a right newly recognized
9    by a decision of the United States Supreme Court, a one-year statute of limitations applies.
10   28 U.S.C. § 2255(f)(3). That one-year limitation begins to run from “the date on which the
11   right asserted was initially recognized by the Supreme Court.” Id. § 2255(f)(3).
12   III.   DISCUSSION
13          Petitioner argues that his sentence for Count 4 of the Superseding Indictment for Using
14   and Carrying a Firearm arose under an unconstitutionally vague provision of 18 U.S.C.
15   § 924(c). (2255 Motion at 3:2–8, ECF No. 286). Title 18 United States Code Section 924(c)
16   criminalizes the use or carrying of a firearm in relation to a “crime of violence,” and it imposes
17   mandatory minimum sentences that must run consecutive to any other sentence. An offense
18   may qualify as a crime of violence under § 924(c) through either of two clauses: § 924(c)(3)(A)
19   or § 924(c)(3)(B). Section 924(c)(3)(A), also known as the statute’s “force clause,” applies if
20   an individual is convicted of a predicate crime that “has as an element the use, attempted use, or
21   threatened use of physical force against the person or property of another.” By contrast,
22   § 924(c)(3)(B), known as the “residual clause” of the statute, is much broader; it applies if the
23   individual is convicted of any predicate felony offense “that by its nature, involves a substantial
24   risk that physical force against the person or property of another may be used in the course of
25   committing the offense.” The U.S. Supreme Court recently invalidated § 924(c)(3)(B) after


                                                 Page 2 of 4
1    holding that its language is unconstitutionally vague. See United States v. Davis, 139 S. Ct.
2    2319, 2335–36 (2019). However, the force clause, § 924(c)(3)(A), has not been deemed
3    unconstitutional.
4           Here, Petitioner argues that his sentence based on Count 4 of the Indictment violates due
5    process because the Court imposed it under the unconstitutionally vague residual clause, 18
6    U.S.C. § 924(c)(3)(B). (See 2255 Motion 7:18–8:8). To make that argument, Petitioner points
7    to his predicate offense of Armed Bank Robbery in violation of 18 U.S.C. § 2113. (Id. 13:1–
8    19:16). He claims that Armed Bank Robbery is not a crime of violence by its elements, and
9    thus his sentence enhancement for that predicate crime under Section 924(c) must have arisen
10   from the unconstitutional residual clause. (See id. 19:12–16). The Ninth Circuit in United
11   States v. Watson, 881 F.3d 782 (9th Cir.), cert. denied, 139 S. Ct. 203 (2018), rejected the same
12   arguments made by Petitioner when it held that federal armed bank robbery constitutes a crime
13   of violence by its elements. 881 F.3d at 786. Petitioner’s conviction for Armed Bank Robbery
14   therefore implicates the force clause, 18 U.S.C. § 924(c)(3)(A), not the unconstitutional
15   residual clause—rendering Petitioner ineligible for relief on the grounds argued in his 2255
16   Motion. Accordingly, the Court will deny Petitioner’s 2255 Motion, (ECF Nos. 268, 286).
17          To proceed with an appeal of this Order, Petitioner must receive a certificate of
18   appealability from the Court. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22; 9th Cir. R. 22-1;
19   Allen v. Ornoski, 435 F.3d 946, 950–51 (9th Cir. 2006); see also United States v. Mikels, 236
20   F.3d 550, 551–52 (9th Cir. 2001). This means that Petitioner must make “a substantial showing
21   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.
22   473, 483–84 (2000). He bears the burden of demonstrating that the issues are debatable among
23   jurists of reason; that a court could resolve the issues differently; or that the questions are
24   adequate to deserve encouragement to proceed further. Slack, 529 U.S. at 483–84.
25




                                                  Page 3 of 4
1           The Court has considered the issues raised by Petitioner with respect to whether they
2    satisfy the standard for issuance of a certificate of appealability, and determines that the issues
3    do not meet that standard. The Court will therefore deny Petitioner a certificate of
4    appealability.
5    IV.    CONCLUSION
6           IT IS HEREBY ORDERED that Petitioner’s Motion to Vacate, Set Aside, or Correct
7    Sentence Pursuant to 28 U.S.C. § 2255, (ECF Nos. 268, 286), is DENIED.
8           IT IS FURTHER ORDERED that a Certificate of Appealability is DENIED.
9                        18 day of September, 2019.
            DATED this _____
10

11
                                                    ___________________________________
12                                                  Gloria M. Navarro, District Judge
                                                    United States District Court
13

14

15

16

17

18

19

20

21

22

23

24

25




                                                 Page 4 of 4
